Title: To James Madison from Frederick Degen, 17 December 1805 (Abstract)
From: Degen, Frederick
To: Madison, James


          § From Frederick Degen. 17 December 1805, Naples. “Through the medium of my friend Comodore Preble and mr. James Purviance of Baltimore, I some time Since received Intelligence that the President of the United States had thought proper to honor me with the appointment of Consul for Naples. I have further Subsequently received by the Ship Charles from newyork, Your Circulars dated from the Department of State the 1st. & 12th. July.
          “As however the original Instructions and Commission for the office have never yet reached me, I am led to Suppose that these Documents must have miscarried, and I conceive it my Duty to make the Circumstance Known to you.
          “While I consider myself highly flattered by this mark of the confidence of the President of the United States, I would Sollicit the favor of you Sir, to assure His Excellency of my Zealous exertions to do justice to the charge which he has been pleased to confer on me.”
        